Matter of Melvin v McAuliffe (2022 NY Slip Op 04687)





Matter of Melvin v McAuliffe


2022 NY Slip Op 04687


Decided on July 21, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:July 21, 2022

534811
[*1]In the Matter of Craig Melvin, Petitioner,
vBrian McAuliffe, as Superintendent of Riverview Correctional Facility, Respondent.

Calendar Date:June 17, 2022

Before:Egan Jr., J.P., Clark, Ceresia, Fisher and McShan, JJ.

Craig Melvin, Ray Brook, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's institutional account. To the extent that petitioner requests that he be restored to the status he enjoyed prior to the disciplinary proceeding, petitioner is not entitled to such relief (see Matter of Jeffreys v New York State Dept. of Corr. & Community Supervision, 199 AD3d 1155, 1155 [2021]; Matter of Loccenitt v Annucci, 196 AD3d 993, 993 [2021]). As petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Houston v Annucci, 200 AD3d 1387, 1387 [2021]; Matter of Jeffreys v New York State Dept. of Corr. & Community Supervision, 199 AD3d at 1155).
Egan Jr., J.P., Clark, Ceresia, Fisher and McShan, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.